Citation Nr: 1229477	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for psoriasis, to include as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Appellant served on active duty from January 30, 1962 to February 20, 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before a Decision Review Officer (DRO) in May 2006.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for anxiety has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This case was most recently before the Board in April 2011, when the claim was once again remanded to obtain outstanding records from St. Mary's Hospital.  The AMC/RO was specifically instructed to forward to the Veteran an April 2010 release form sent to the RO from St. Mary's Hospital.  The RO issued a supplemental statement of the case in March 2012 and the appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the April 2011 BVA Remand, it was noted that the RO had requested records from St. Mary's Hospital in letters dated in February 2010 and March 2010.  A response was received in April 2010 wherein St. Mary's Hospital indicated that they were in receipt of the recent request for information regarding the Veteran.  However, they stated that they were returning the request because release of these records is prohibited without a valid authorization signed by the Veteran or person authorized by the Veteran.  The letter indicated that the "authorization fail[ed] to meet the following requirement of a valid authorization: identification of the Veteran (name, d/o/b, or ss#)."  The Board parenthetically notes that the completed VA Form 21-4142 that was sent to St. Mary's Hospital included his name and signature but not his date of birth or social security numbers.  Nevertheless, attached to the letter from St. Mary's, was an "Authorization for Disclosure of Health Information" form that needed to be completed and signed by the Veteran for his records to be released. 

In light of the foregoing, the RO was instructed to obtain all outstanding records from St. Mary's Hospital.  The Remand specifically directed the RO to forward the Veteran the April 2010 release form that it had received from St. Mary's Hospital. 

In response to the April 2011 BVA Remand, the RO sent to the Veteran an April 2011 letter asking him to complete and sign the enclosed Department of Corrections "Authorization for Use and Disclosure of Protected Health Information (PHI) Form."  It is unclear why this particular form was sent to the Veteran as records from the Department of Corrections were already located in the claims file.  The authorization form received from St. Mary's was not sent to the Veteran.  

Moreover, while the RO subsequently requested that the Veteran once again submit a VA Form 21-4142 Authorization and Consent to Release Information for St. Mary's Hospital, which was completed and returned by the Veteran, there is no indication that the form was sent to St. Mary's Hospital.  Emphasis is also placed on the fact St. Mary's has already indicated to the VA that this form is inadequate for the release of the Veteran's records.  Indeed, the Board notes that the VA Form 21-4142 does include a section where the Veteran can list his date of birth, which is a requirement identified by St. Mary's.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here the RO did not send to the Veteran the correct release form and as a result potentially outstanding records from St. Mary's Hospital have not been obtained.  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2011).  All efforts should be taken to ensure that the Veteran is provided a copy of the appropriate authorization for disclosure of health information as required by St. Mary's Hospital, e.g., a copy of the form provided by St. Mary's in April 2010 or other form that meets its identification requirements.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release, obtain all outstanding records from St. Mary's Hospital.  The RO must forward to the Veteran the April 2010 form sent to the RO from the St. Mary's Hospital.  If St. Mary's Hospital responds by requesting additional information in order to release those records, all efforts to comply should be taken.  Any negative search result should be noted in the record. 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



